Exhibit 10.3

SUPPLEMENTAL AGREEMENT AND ACKNOWLEDGEMENT

ARTISTdirect, Inc., a Delaware corporation (the “Company”), acknowledges the
foregoing Assignment dated November 8, 2006 (the “Effective Date”) and consents
to the assignment and sale of the Notes by the parties identified on Schedule A
to the Assignment (collectively, “Assignors”) to The Longview Fund, L.P.
(“Longview”).

The Company hereby agrees to reasonably cooperate with Assignors and Longview to
fulfill the objective of the Assignment and further recognizes that, following
written notice from the Escrow Agent of the full performance by the parties
under the terms of that certain Funds Escrow Agreement dated as of the date
hereto, Longview shall be deemed as successor to the Assignors as to all rights
pertinent to the Notes and interest pursuant to the terms of that certain
Securities Purchase Agreement dated July 28, 2005.

The Company and Longview mutually agree that the 9.99% conversion limitation
provision contained in Section 3(d) of the Notes held by Assignors shall be
amended to provide for a 4.99% conversion limitation.  In accordance with the
terms of Section 3(d) of said Notes, such amendment shall be effective on
January 1, 2007.

In accordance with Section 3(k) of that certain Registration Rights Agreement
dated July 28, 2005, the Company hereby agrees, as soon as reasonably
practicable, and following receipt by the Company of the Transfer Opinion
referenced in the Assignment, to prepare and file a prospectus supplement to the
resale registration statement on Form SB-2, as amended, to replace Assignors
with Longview as the “Selling Stockholder” disclosed therein.

The Company hereby represents and warrants that to its knowledge there are no
defenses to the payment of the Note principal and interest or any other sum that
has or may accrue or be payable pursuant to the Notes and interest or the
documents delivered together therewith or related thereto.

ARTISTDIRECT, INC.

 

 

 

By:

/s/ Robert N. Weingarten

 

 

Name:

Robert N. Weingarten

 

 

Title:

Chief Financial Officer

 

THE LONGVIEW FUND, L.P.

 

 

 

By:

/s/ S. Michael Rudolph

 

 

Name:

S. Michael Rudolph

 

 

Title:

CFO – Investment Advisor

 


--------------------------------------------------------------------------------